Citation Nr: 1113337	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Recognition of the appellant as the Veteran's surviving spouse for Department of Veterans Affairs (VA) benefits purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1950 to March 1951, May 1951 to May 1955, and June 1955 to December 1958, the last period for which he received a discharge under other than honorable conditions.  The Veteran died on October [redacted], 2006.  The appellant seeks recognition as the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the VA Regional Office (RO) in Des Moines, Iowa.  

On March 12, 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The appellant also submitted additional evidence to the Board after her appeal was certified, and she waived RO consideration of that evidence.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in September 2006.  

2.  The Veteran died in October 2006.  

3.  The evidence of record fails to demonstrate that the appellant and the Veteran entered into a common-law marriage prior to the civil marriage in September 2006.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met.  38 U.S.C.A. §§ 101, 103, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Recognition of Common-Law Marriage

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for VA benefits.  38 U.S.C.A §§ 1310 (West 2002); see Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir.2002).  To be recognized as a surviving spouse for the purpose of establishing entitlement to VA benefits, an appellant must be a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse) and has not remarried.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b)(1).  

A "spouse" is a person of the opposite sex whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1(j).  38 C.F.R. § 3.50(a) (2010).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j) (2010).  
However, no compensation shall be paid to a surviving spouse unless the surviving spouse was married to the veteran:

(1) before expiration of fifteen years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated; or

      (2) for one year or more; or

(3) for any period of time if a child was born of the marriage, or was born to them before the marriage.

38 U.S.C. §§ 1102, 1304, 1541(f); 38 C.F.R. § 3.54(c) (2010).  

It is undisputed that the appellant and the Veteran did not enter into a civil marriage in the state of Iowa until September 22, 2006, and that the Veteran died on October [redacted], 2006.  The record also reveals that the Veteran's last period of active military service was from June 1955 to December 1958.  There is no evidence, including any assertion by the appellant, that a child was born of the marriage.  Accordingly, the appellant does not qualify as a "surviving spouse" under 38 U.S.C.A. § 1102 as her marriage to the Veteran took place more than 15 years after his discharge from service, she was married to the Veteran for a period of less than one month, and there was no child born of that union.  

The appellant asserts, however, that she and the Veteran had entered into a common-law marriage prior to September 2006.  Specifically, during her March 2010 hearing, the appellant stated she and the Veteran began dating in 1998, were engaged 18 months later, filed an application for marriage in May 2003, and began living together in 2004.  The appellant asserted that from the time of their application to marry in May 2003 to their civil marriage in September 2006, she and the Veteran considered themselves to be husband and wife.  

At the outset, the Board notes that the evidence of record raises a question as to whether the appellant and Veteran could have entered into a valid common-law marriage in that it appears that the Veteran may have previously established a common-law marriage with another woman.  Indeed, a November 1996 field examination report concluded that the Veteran and B.G. were holding themselves out to the community as husband and wife and could most likely qualify as being common-law married.  It is noted that B.G. later recanted all statements in which she referred to herself as the Veteran's wife or indicated that she and the Veteran were married.  The Board also notes that if it were determined that the Veteran and B.G. had entered into a valid common-law marriage, it would appear that they were married at the time of his death as the record contains no divorce decree dissolving the common-law marriage between the Veteran and B.G.  The Board need not, however, reach the question of whether the appellant's attempted marriage was invalid because of a legal impediment because, as discussed in detail below, the Board finds that the appellant has failed to establish that she and the Veteran had a valid common-law marriage under the laws of Iowa, the state in which they resided at the time.

To establish a common-law marriage under the laws of Iowa a plaintiff must prove "(1) [present] intent and agreement . . . to be married by both parties; (2) continuous cohabitation; and (3) public declaration that the parties are husband and wife."  In re Marriage of Winegard, 278 N.W.2d 505, 510 (Iowa 1979).  All three elements must be shown to establish a common law marriage.  Id.

In the instant case, upon review of the evidence of record, the Board finds that no present intent and agreement to marry was established between the appellant and the Veteran prior to September 22, 2006.  In an August 2007 statement, the appellant indicated that although the Veteran desired to be married, they decided to wait in order to get to know each other better.  During her March 2010 Board hearing, when asked why she and the Veteran waited three years to get married after applying for their marriage license, the appellant stated that she did not know the Veteran very well and wanted to know more about him.  Present intent is not satisfied by an agreement to marry in the future and a mere agreement to be husband and wife without the present intention to assume the relationship does not constitute a marriage.  See State v. Grimes, 247 N.W. 664, 665 (1933) (agreement to live as husband and wife until lawfully married does not establish present intent to enter into marriage relationship).  Thus, although it is clear that the appellant and the Veteran intended to be married at some point during their relationship, as evidenced by their engagement, by the appellant's own admission, there was no present intent and agreement to marry prior to their civil ceremony in September 2006.  

Further, although the appellant has indicated that she and Veteran continuously cohabitated from 2004 until the time of his death, their September 2006 certificate of marriage lists the appellant and the Veteran as having two different addresses.  A September 2005 VA treatment note shows that the Veteran's daughter had reported that the Veteran was homeless at that time.  During a follow-up call, the Veteran stated that the house where he had been living was being torn down to build a ramp to an interstate highway.  As the appellant stated in March 2010 that she has lived in the same house since 1995, the Veteran's statement leads the Board to conclude that he was not then living with the appellant at her home.  A December 2005 VA examination report indicated at that time that the Veteran then lived with an attendant who was a family member.  The Board has considered statements and testimony by the appellant's niece and sister, who indicated that the appellant and the Veteran began living together in 2002, but finds that the evidence of record preponderates against a finding of continuous cohabitation.

Moreover, although the appellant has asserted that she and the Veteran held themselves out as husband and wife, the Board finds that the evidence of record contradicts this assertion.  Namely, it was recorded in an August 2003 report of contact that S.G., and not the appellant, was the Veteran's common-law wife.  On an August 2005 "Declaration of Status of Dependents," the Veteran indicated that he was divorced and not married.  In September 2005, he again listed his marital status as "not married."  In June 2006, the Veteran filed a request for appointment of a fiduciary, custodian, or guardian, listing the appellant as a "friend."  An August 2006 field examiner report refers to the appellant as the Veteran's "live in girlfriend."  

Although the appellant has submitted lay statements from family members and her Reverend, who stated that appellant and Veteran had presented themselves as man and wife prior to their September 2006 marriage, the Board finds it compelling that none of above-referenced forms submitted by the Veteran refer to the appellant as his wife.  The Board finds this fact undermines finding that both parties held themselves out as husband and wife.  

As stated above, under Iowa law there must be a present intent to marry, continuous cohabitation, and a public declaration that the parties are husband and wife.  Here, the Board finds that the appellant has failed to carry her burden of proving any one element, let alone all three, as is required for a valid common-law marriage.  In turn, the appellant cannot be said to be the surviving spouse of the Veteran for VA benefits purposes.  See 38 C.F.R. §§ 3.1(j), 3.50(b).  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The RO received the appellant's claim for dependency and indemnity compensation (DIC), accrued benefits, and death pension benefits in August 2007.  That same month, the RO sent to her a letter informing her that before it could proceed with her claim, it must first be determined whether she was in fact the Veteran's surviving spouse.  The letter advised the appellant of the information already in VA's possession and the evidence that VA would obtain on her behalf, as well as of the evidence that she was responsible for providing to VA.

The letter did not specifically inform the appellant of the types of evidence that she could submit to substantiate her claim.  However, from the outset the appellant has demonstrated actual knowledge of what was required to establish herself as the Veteran's surviving spouse for VA benefits purposes.  She submitted lay statements from persons who knew of her relationship with the Veteran, as well as documentation of joint accounts, and personal correspondence discussing her relationship with the Veteran.  The appellant has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the appellant had a meaningful opportunity to participate in the development of her claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding non-prejudicial a notice error where appellant had demonstrated actual knowledge of the evidence needed to substantiate the claim thus affording a meaningful opportunity to participate in the adjudication of the claim).  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate her claim.  All available evidence pertaining to the appellant's claim has been obtained.  The evidence includes her marriage certificate, as well as lay statements in support of her claim.  The appellant was also afforded a hearing in her case.  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  Thus, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of establishing eligibility for VA benefits is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


